11-2641-ag
    Zhu v. Holder
                                                                                  BIA
                                                                          A078 444 682
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 1st day of May, two thousand twelve.

    PRESENT:
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
             DENNY CHIN,
                 Circuit Judges.
    _____________________________________

    XIAO JUN ZHU,
             Petitioner,

                    v.                                     11-2641-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Zhou Wang, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Anthony C. Payne, Senior
                                  Litigation Counsel; Ali Manuchehry,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner Xiao Jun Zhu, a native and citizen of the
People’s Republic of China, seeks review of a June 2, 2011,
decision of the BIA denying her motion to reopen her removal
proceedings. In re Xiao Jun Zhu, No. A078 444 682 (B.I.A.
June 2, 2011). We assume the parties’ familiarity with the
underlying facts and procedural history in this case.

     We review the BIA’s denial of a motion to reopen for
abuse of discretion. See Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006). An alien seeking to reopen proceedings is
required to file a motion to reopen no later than 90 days
after the date on which the final administrative decision
was rendered. See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.
§ 1003.2(c)(2). There is no dispute that Zhu’s motion to
reopen, filed in October 2010, was untimely because the BIA
issued a final order of removal in October 2005. See
8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

     Zhu contends that her recent church attendance in the
United States, coupled with the Chinese government’s
crackdown on underground churches in her home province of
Fujian, constitutes a material change in country conditions
excusing the untimeliness of her motion to reopen. See 8
U.S.C. § 1229a(c)(7)(C)(ii). As the government points out,
however, Zhu fails to contest the BIA’s finding that her
church attendance in the United States reflects a change in
personal circumstances and not country conditions, and that,
as a result, she has waived any challenge to this
determination. See Yueqing Zhang v. Gonzales, 426 F.3d 540,
541 n.1, 545 n.7 (2d Cir. 2005) (noting that issues not
sufficiently argued in the briefs are considered waived and
normally will not be addressed on appeal). Moreover, as the
BIA found, such a change in personal circumstances is not
sufficient to overcome the time limit on a motion to reopen.
See Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir.
2006) (making clear that the time and numerical limitations
on motions to reopen may not be suspended because of a
“self-induced change in personal circumstances” that is
“entirely of [the applicant’s] own making after being
ordered to leave the United States”); Yuen Jin v. Mukasey,

                             2
538 F.3d 143, 155 (2d Cir. 2008) (concluding that the system
does not permit aliens who have been ordered removed “to
disregard [those] orders and remain in the United States
long enough to change their personal circumstances (e.g., by
having children or practicing a persecuted religion) and
initiate new proceedings via a new asylum application”).

     Because the BIA did not reach the issue of Zhu’s prima
facie eligibility for relief and the BIA’s finding regarding
conditions in the China was dispositive of the motion to
reopen, we decline to consider Zhu’s arguments concerning
the adequacy of her prima facie showing.

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DENIED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3